Exhibit 10.1
 

 
2009 STOCK PLAN
 

1.  Purpose

 
The Plan enables non-employee directors and professional and management
employees who contribute significantly to the success of Eaton Corporation (the
“Company”) to participate in its future prosperity and growth and to identify
their interests with those of the shareholders. The purpose of the Plan is to
provide long-term incentive through outstanding service to the Company and its
shareholders and to assist in recruiting and retaining people of outstanding
ability and initiative in non-employee director, professional and management
positions.
 

2.  Administration

 
(A) Employee Awards
 
With respect to employee awards, the Plan shall be administered by the
Compensation and Organization Committee of the Board of Directors (the
“Committee”).
 
(B) Non-Employee Director Awards
 
With respect to non-employee director awards, the Plan shall be administered by
the Governance Committee of the Board of Directors.
 
(C) Authority of Committees
 
With respect only to those awards for which it has administrative
responsibility, the Committee and the Governance Committee shall each have
complete authority(except as otherwise provided herein)to interpret all
provisions of the Plan and any award consistent with law, to determine the type
and terms of awards consistent with the provisions of the Plan, to prescribe the
form of instruments evidencing awards, to adopt, amend and rescind general and
special rules and regulations for its administration, and to make all other
determinations necessary or advisable for its administration of the Plan. The
determinations of the each committee shall be final and conclusive. Each
committee may act by resolution or in any other manner permitted by law.
 
The Committee may delegate its authority to one or more officers of the Company
(a “Delegate”) with respect to the granting of awards to employees who are not
officers or directors of the Company who are subject to Section 16(b) of the
Securities Exchange Act of 1934, as amended (Section “16b”).
 
3. Shares Available
 
The aggregate of (a) the number of Eaton common shares (“shares”) delivered by
the Company in payment and upon exercise of awards to employees and non-employee
directors and (b) the number of shares subject to outstanding awards to
employees and non-employee directors shall not exceed 9.6 million at any one
time, subject to adjustments as authorized herein. Any shares available for
options or stock appreciation rights will be reduced by 2.36 for each restricted
share, restricted share unit, performance share, performance share unit or other
share-based awards denominated in full shares. To the extent that any award is
forfeited, or any option or stock appreciation right terminates, expires or
lapses without being exercised, the shares subject to such awards not delivered
as a result thereof shall again be available for awards under the Plan. Shares
tendered or withheld to pay the exercise price of a stock option or to pay tax
withholding will count against the foregoing limitations and will not be added
back to the shares available under the Plan. When a stock appreciation right
that may be settled for shares is exercised, the number of shares subject to the
grant agreement shall be counted against the number of shares available for
issuance under the Plan as one (1) share for every share subject thereto,
regardless of the number of shares used to settle the stock appreciation right
upon exercise. Shares available for awards may consist, in whole or in part, of
authorized and unissued shares or treasury shares.
 
The maximum aggregate number of shares or share units underlying options or
related to other awards that may be granted to any employee during any three
consecutive calendar year period is 1,200,000. In addition, no more than 5% of
the total number of shares authorized for delivery under the Plan may be granted
as performance shares, restricted shares, stock appreciation rights or other
share-based awards (other than stock options) which vest within less than one
year after the date of grant. With respect to such awards in excess of


1



--------------------------------------------------------------------------------



 



5% of the total number of such authorized number of shares, the vesting period
must exceed one year, with no more than one third of shares becoming vested at
the end of each of the twelve-month periods following the date of grant.
 
Awards may be made under the Plan at any time after approval of the Plan by
shareholders at the 2009 annual meeting until December 31, 2019. Awards under
the Plan shall be evidenced by a written agreement, contract, or other
instrument or document, including an electronic communication, as may from time
to time be designated by the Company (an “Award Agreement”).
 
4. Eligibility for Awards
 
Any salaried employee (including officers) of the Company or any of its
subsidiaries occupying a professional or management position may be granted an
award. The Committee (or a Delegate) (a) will designate employees to whom grants
are to be made, (b) will specify the number of options, stock appreciation
rights, performance shares, performance share units, restricted shares,
restricted share units or other share-based awards subject to each grant, and
(c) subject to Section 5(C), will specify the price of the award, if applicable.
Non-employee directors are eligible to receive restricted shares as provided
under Section 6.
 
5. Stock Options
 
(A) Grants.
 
The Committee may grant to eligible employees (i) options which are intended to
qualify as incentive stock options (“Incentive Stock Options”) under the
Internal Revenue Code, or (ii) options which are not intended to qualify as
Incentive Stock Options. Each option will give the employee the right to
purchase a designated number of shares. The aggregate fair market value (at the
time of grant) of shares for Incentive Stock Options under all plans of the
Company which become initially exercisable by an employee during any calendar
year shall not exceed $100,000 (or such other amount as may be provided by the
Internal Revenue Code or the regulations thereunder).
 
(B) Exercise.
 
Each option shall be exercisable on such date or dates, during such period and
for such number of shares, as shall be determined by the Committee on the date
of grant and set forth in the applicable Award Agreement; provided, however,
grants to employees subject to 16b shall not be exercisable for at least six
months after those options are granted. The Committee may, in its sole
discretion, accelerate or extend (but not beyond the ten-year term of the
option) the times when an option may be exercised and the Management
Compensation Committee (comprised of Company officers) may do likewise for
employees who are not subject to Section 16b.
 
(C) Price.
 
Each Award Agreement for stock options shall state the number of shares to which
it pertains and the option price. The option price shall be the fair market
value of the shares subject to the option on the date of grant. The fair market
value of a share shall be the closing price of a share as quoted on the New York
Stock Exchange, unless the Committee specifies the use of a different method to
determine the fair market value. In no event may any option granted under the
Plan be amended, other than pursuant to Section 11, to decrease the exercise
price thereof, be cancelled in conjunction with the grant of any new option with
a lower exercise price, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such option, unless such
amendment, cancellation or action is approved by the Company’s shareholders.
 
(D) Payment.
 
The Committee shall establish in the applicable Award Agreement the time or
times when an option may be exercised in whole or in part, and the method or
methods by which, and the form or forms, including, without limitation, cash,
shares or other awards, or any combination thereof, having a fair market value
on the exercise date equal to the exercise price in which payment of the
exercise price may be made. The Committee shall determine acceptable methods of
tendering shares or other consideration.


2



--------------------------------------------------------------------------------



 



6. Non-employee Director Restricted Shares
 
Subject to approval of the Plan by shareholders at the 2009 annual meeting, each
person who on the grant date (as defined below in this Section 6) is serving as
a non-employee director automatically shall be granted a number of restricted
shares equal to the quotient resulting from dividing (i) the annual retainer in
effect on the grant date, by (ii) the closing price of a share on the New York
Stock Exchange on the Monday immediately prior to the grant date or if that date
is not a trading day on the New York Stock Exchange, the trading day immediately
preceding that Monday. The grant date is the fourth Wednesday of each January,
beginning with January of 2010. Notwithstanding anything to the contrary herein,
no non-employee director shall receive any award under the Plan for a particular
year if that director receives such a grant under any other stock plan of the
Company. Restricted shares are actual shares issued to the non-employee
directors which are subject to the terms and conditions set forth in the Award
Agreement as approved by the Governance Committee.
 
7. Employee Restricted Shares, Restricted Share Units and Other Share-based
Awards
 
The Committee may grant other share-based awards to any eligible employee for no
cash consideration, if permitted by applicable law, or for such consideration as
may be determined by the Committee and specified in the grant. Such grants may
include restricted shares or restricted share units. The Committee may specify
such criteria or periods for payment as it shall determine and the extent to
which such criteria or periods have been met shall be conclusively determined by
the Committee and set forth in the Award Agreement. Other share-based grants may
be paid in shares or other consideration related to shares, as specified by the
grant, and shall have such terms and conditions as shall be determined by the
Committee and set forth in the Award Agreement.
 
8. Performance Awards
 
(A) Grants.
 
The Committee may grant performance shares or performance share units to any
eligible employee for no cash consideration, if permitted by applicable law, or
for such consideration as may be determined by the Committee and specified in
the grant. The Committee shall establish award periods and shall establish in
writing within the first 90 days of each award period the number of performance
shares or units to be earned and the Company performance objectives (as defined
below) to be met. A performance share unit is equal in value to one share and
subject to vesting on the basis of the achievement of specified performance
objectives. Upon vesting, performance share units will be settled by delivery of
shares to the holder of the units equal to the number of vested performance
share units, less a sufficient number of shares to satisfy tax withholding
requirements.
 
No grantee may receive a long-term incentive award in any performance period of
more than 400,000 share equivalent units, subject to adjustment pursuant to
Section 11.
 
The Award Agreement shall specify if the grantee shall be entitled to receive
current or deferred payments of cash in respect of vested performance units
corresponding to the dividends payable on shares.
 
(B) Performance Objectives.
 
(1) The performance objectives for performance share or performance share unit
grants shall be set forth in the related Award Agreement and shall consist of
objective tests based on one or more of the following: the Company’s earnings,
cash flow, cash flow return on gross capital, revenues, financial return ratios,
market performance, shareholder return and/or value, operating profits, net
profits, earnings per share, operating earnings per share, profit returns and
margins, share price, working capital, and changes between years or periods, or
returns over years or periods that are determined with respect to any of the
above-listed performance criteria.
 
(2) The performance period may extend over two to five calendar years, and may
overlap one another, although no two performance periods may consist solely of
the same calendar years. Performance Objectives may be measured solely on a
corporate, subsidiary or business unit basis, or a combination thereof. Further,
Performance Objectives may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected Performance Objectives.
 
(3) When the Performance Objectives for an award period are established, the
formula for any such award may include or exclude items to measure specific
objectives, such as losses from discontinued operations,


3



--------------------------------------------------------------------------------



 



extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts and any unusual,
nonrecurring gain or loss, and will be based on accounting rules and related
Company accounting policies and practices in effect on the date of the award.
 
(4) After performance shares or units have been granted and performance
objectives have been established, the initial performance share or unit target
award may be increased or decreased based only upon the performance level
achieved within a performance period.
 
9. Other Awards
 
In limited circumstances where the Committee determines that the use of stock
options or restricted shares or restricted share units is inadvisable for tax or
other regulatory reasons, it may grant stock appreciation rights or other types
of awards to eligible employees. Stock appreciation rights entitle the holder,
upon exercise, to receive a number of shares or cash, as the Committee may
determine, equal to the increase in fair market value of a number of shares
designated by such rights from the date of grant to the date of exercise. The
number of shares subject to a stock appreciation right shall be counted against
the individual limit on the maximum number of shares that may be awarded to any
employee during any three consecutive calendar year period, and against the
maximum number of shares which may be delivered under the Plan. The exercise
price per share of a stock appreciation right shall not be less than the fair
market value of a share on the grant date and the term of a stock appreciation
right may be no longer than ten years. The fair market value of a share shall be
the closing price of a share as quoted on the New York Stock Exchange, unless
the Committee specifies the use of a different method to determine fair market
value. In no event may any stock appreciation right granted under the Plan be
amended, other than pursuant to Section 10, to decrease the exercise price
thereof, be cancelled in conjunction with the grant of any new stock
appreciation right with a lower exercise price, or otherwise be subject to any
action that would be treated, for accounting purposes, as a “repricing” of such
stock appreciation right, unless such amendment, cancellation or action is
approved by the Company’s shareholders.
 
10. Transfers
 
Except as otherwise provided by the Committee, awards under the Plan are not
transferable other than by will or the laws of descent and distribution. A
transferred award may be exercised by the transferee only to the extent that the
grantee would have been entitled to exercise the award had the award not been
transferred.
 
Notwithstanding anything herein to the contrary, the transfer of Incentive Stock
Options shall be limited as required by the Internal Revenue Code and applicable
regulations.
 
11. Adjustments
 
In the event of a reorganization, merger, consolidation, reclassification,
recapitalization, combination or exchange of shares, stock split, stock
dividend, rights offering or similar event affecting shares of the Company, the
following shall be equitably adjusted: (a) the number and class of shares
(i) reserved under the Plan, (ii) for which awards may be granted to an
individual, and (iii) covered by outstanding awards denominated in shares or
share units; (b) the prices relating to outstanding awards; and (c) the
appropriate fair market value and other price determinations for such awards.
 
12. Qualified Performance-Based Awards
 
(A) The provisions of the Plan are intended to ensure that all options,
performance shares and performance share units granted hereunder to any
individual who is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Internal Revenue Code) qualify for the Section 162(m)
exception (the “Section 162(m) Exception”) for performance-based compensation (a
“Qualified Performance-Based Award”), and all of the awards specified in this
Section 12(A) and the Plan shall be interpreted and operated consistent with
that intention.
 
(B) Each Qualified Performance-Based Award (other than an option or stock
appreciation right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Objectives, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate. Qualified Performance-Based Awards
may not be amended, nor may the Committee exercise discretionary authority in
any manner that would cause the Qualified Performance-Based Award to cease to


4



--------------------------------------------------------------------------------



 



qualify for the Section 162(m) Exception. Awards shall be contingent on
continued employment by the Company during each performance period; provided,
however, that this requirement will not apply in the event of termination of
employment by reason of death or disability (as determined by the Committee). In
the event of termination of employment of a participant for these reasons during
any incomplete performance periods, awards for such performance periods shall be
prorated for the amount of service by the participant during the performance
period. The prorated awards shall be payable to the participant (or to his or
her estate) at the same time as awards for such performance periods are paid to
the other participants and shall be subject to the same requirements for
attainment of the specified Performance Objectives as apply to such other
participants’ awards.
 
(C) The Committee shall certify in writing as to the measurement of performance
by the Company and the business units relative to Performance Objectives and the
resulting earned performance awards. The Committee shall rely on such financial
information and other materials as it deems necessary and appropriate to enable
it to certify to the percentage of achievement of Performance Objectives. The
Committee shall make its determination not later than March 15 following the end
of the performance measurement period.
 
13. General Provisions
 
(A) Awards granted under the Plan are subject to the Company’s policy, adopted
by the Board of Directors, that provides that, if the Board determines that an
executive engaged in any fraud, misconduct or other bad-faith action that,
directly or indirectly, caused or partially caused the need for a material
accounting restatement for any period as to which a performance-based award was
paid or credited to the executive, the performance-based award is subject to
reduction, cancellation or reimbursement at the discretion of the Board.
 
(B) The Company shall have the right to deduct from any cash payment made under
the Plan any taxes required by law to be withheld. It shall be a condition to
the obligation of the Company to deliver shares that the participant pay the
Company such amount as it may request for the purpose of satisfying any such tax
liability. Any award under the Plan may provide that the participant may elect,
in accordance with any Committee regulations, to pay the amount of such
withholding taxes in shares.
 
(C) No person, estate or other entity shall have any of the rights of a
shareholder with reference to shares subject to an award until a certificate or
certificates for the shares have been delivered to that person, estate or other
entity. The Plan shall not confer upon any non-employee director or employee any
right to continue in that capacity.
 
(D) The Plan and all determinations made and actions taken pursuant hereto, to
the extent not governed by the laws of the United States, shall be governed by
the laws of Ohio.
 
14. Amendment and Termination
 
The Board of Directors of the Company may alter, amend or terminate the Plan
from time to time, except that the Plan may not be materially amended without
shareholder approval if shareholder approval is required by law, regulation or
an applicable stock exchange rule. Notwithstanding the previous sentence, the
Plan may not be amended without shareholder approval to (i) increase the
aggregate number of shares which may be issued under the Plan,(ii) increase the
maximum number of shares which may be granted to any employee, or (iii) grant
options or stock appreciation rights at a purchase price below fair market value
on the date of grant.
 
15. Effective and Termination Dates
 
The Plan will become effective if and when approved by shareholders holding a
majority of the Company’s outstanding common shares entitled to vote at the 2009
annual meeting of shareholders. No new awards shall be granted to any employee
or non-employee Director under any other previously approved Company stock plan
after the Plan becomes effective.
 
No awards shall be granted under the Plan after December 31, 2019. Awards
granted before that date shall remain valid thereafter in accordance with their
terms.


5